PER CURIAM.
The Department of Health and Rehabilitative Services (HRS) has appealed an order of the trial court finding that HRS had no standing to represent Richard Shafer in a petition for modification to establish the child support obligation of his former wife. The trial court dismissed the petition for failure to state a cause of action because Shafer did not receive state benefits. We reverse.
The trial court erred in finding that HRS had no standing, see HRS v. Harris, 575 So.2d 726 (Fla. 1st DCA 1991), and in dismissing the petition based on that finding. The order appealed is therefore reversed, and the case remanded for further proceedings on the petition for modification.
JOANOS, C.J., and SMITH and MINER, JJ., concur.